              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                           1:19 CR 126

UNITED STATES OF AMERICA                 )
                                         )
     v.                                  )
                                         )              ORDER
SHAWN LEIGH CHANDLER,                    )
                                         )
                 Defendant.              )
____________________________________     )

     This matter is before the Court on a financial affidavit filed ex parte by

Defendant (Doc. 5), which the undersigned will construe as a motion for the

appointment of counsel.

     The docket in this matter indicates that, on December 3, 2019,

Defendant was charged with two counts of child pornography-related offenses.

Defendant has not yet been arrested or made an initial appearance.

     Nonetheless, pursuant to the Criminal Justice Act Plan for the Western

District of North Carolina, the undersigned finds that Defendant's motion

should be considered at this time. Further, having reviewed Defendant's

financial affidavit, the undersigned finds that Defendant is eligible for the

appointment of counsel.
     Accordingly, Defendant’s Motion is GRANTED, and the Federal

Defender's Office is respectfully DIRECTED to assign counsel to Defendant.




                                  Signed: February 26, 2020




                                     2
